Citation Nr: 1113738	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for paresis of the right lower extremity.

2.  Entitlement to an initial rating in excess of 40 percent for paresis of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for paresis of the left lower extremity.

4.  Entitlement to a compensable rating for residuals of colloid brain cyst, third ventricle.

5.  Entitlement to an effective date prior to June 29, 2006, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's June 2010 substantive appeal (VA Form 9), he indicated that he did not desire a hearing before a Veterans Law Judge; however, he submitted a subsequent substantive appeal (VA Form 9) in January 2011 in which he indicated that he wished to appear at a hearing before a Veterans Law Judge sitting at the RO.  VA regulations provide that a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2010).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2010).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


